Title: From Thomas Jefferson to Samuel Latham Mitchill, 21 May 1805
From: Jefferson, Thomas
To: Mitchill, Samuel Latham


                  
                     Washington May 21. 05.
                  
                  Th: Jefferson presents his friendly salutations to Dr. Mitchill & sends him the extract of a letter he has recieved from mr T. M. Randolph with a small bag containing, as he supposes the specimen of salt mentioned by mr Randolph. he received but one, tho’ two are mentioned.
                  Extract of a letter from TMR. to Th:J. dated Edgehill May 11. 05
                  ‘A person from Greenbriar county of this state, the owner of a very large cave near the Courthouse from which great quantities of salt petre have been made, has, a day or two since, lodged with me a specimen of a kind of salt produced in an attempt to make salt petre from the earth of a newly discovered chamber of the cave. this specimen seems to consist of at least two distinct neutral salts, one of which is to my tongue Glauber’s salts exactly. I suspect a third to exist also, but I have no means of ascertaining, nor even of determining the form of the chrystals which are so small they require a glass to magnify them. I send by the stage a specimen to you and one for Doctr. Mitchell which I must trouble you to forward to him. A promise which I could not avoid making the proprietor of the cave, to have the product of it analysed, & it’s value determined for him, forces me to give you this trouble.’
               